Citation Nr: 1500542	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 30 percent for coronary artery disease (CAD), to include consideration of whether an earlier effective date for the grant of a 30 percent rating during the period from January 12, 2009 to January 12, 2010 is warranted.  

2.  Entitlement to an initial rating (or evaluation) in excess of 50 percent for residuals of oropharyngeal cancer from November 18, 2004 to September 8, 2011 on a schedular basis.  

3.  Entitlement to an extraschedular rating (or evaluation) for residuals of oropharyngeal cancer with permanent tracheostomy from November 18, 2004 to September 8, 2011.

4.  Entitlement to an effective date earlier than November 18, 2004 for the award of service connection for residuals of oropharyngeal cancer with permanent tracheostomy.  


REPRESENTATION

Appellant represented by:	Kerry Baker, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1962 to January 1966.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, may be part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  A TDIU was granted from November 18, 2004 to March 31, 2006 in an unappealed May 2011 rating decision, which became final.  The Veteran is rated at 100 percent for oropharyngeal cancer from March 31, 2006 forward.  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ from November 25, 2003; complete organic aphonia with constant inability to communicate by speech from September 8, 2011; and for residuals of oropharyngeal cancer with permanent tracheostomy rated at 100 percent and addition service-connected disabilities of CAD, neuropathy of the upper extremities, residual scars of surgeries for cancer, and type II diabetes, independently ratable at 60 percent or more from September 8, 2011.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU is not raised in this case because there is no rating period on appeal that extends prior to November 18, 2004.    
Although the issue of entitlement to an effective date earlier than January 12, 2010 for the award of a 30 percent rating for service-connected CAD has been adjudicated separately from the issue of entitlement to an increased rating in excess of 30 percent for CAD during the course of the appeal, the Veteran filed the increased rating claim for CAD on January 12, 2010 (i.e., the statement submitted by the Veteran seeking service connection for ischemic heart disease was liberally construed as an increased rating claim for CAD); therefore, the potential rating period on appeal for an increased rating for CAD extends from January 12, 2009, one year prior to the date of receipt of the increased rating claim (January 12, 2010).  See 38 C.F.R. § 3.400(o)(2) (2014).  
In the July 2004 rating decision, service connection for CAD was established with a 10 percent initial rating assigned, effective from November 25, 2002.  The Veteran was notified of the rating decision and was provided notice of procedural and appellate rights in July 2004.  He did not disagree with the rating decision, either effective date for service connection or the initial 10 percent rating assigned, within one year of that notice, and no additional pertinent evidence was received within one year of that notice; therefore, the July 2004 rating decision, which granted service connection for CAD with a 10 percent rating effective from November 25, 2002, became final as to the date of service connection and as to the 10 percent rating assigned.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In the absence of specific allegation of clear and unmistakable error (CUE) in a prior final decision assigning a rating percentage, the effective date for the award of a 30 percent rating for CAD can be no earlier than January 12, 2009, one year prior to the date of receipt of the increased rating claim for CAD, which was received on January 12, 2010.  In this case, there has been no allegation of CUE in any prior rating decision, including in the July 2004 rating decision assigning a 10 percent disability rating for the service-connected CAD.  In consideration of the foregoing, the Board will adjudicate as one issue the two questions adjudicated as two issues involving an "increased rating" for CAD and an "earlier effective date" for the grant of a 30 percent rating for CAD, and reframed both of these questions into the now combined issue: entitlement to an increased rating (or evaluation) in excess of 30 percent for CAD, to include consideration of whether an effective date for the grant of a 30 percent rating is warranted during the one year period from January 12, 2009 to January 12, 2010 (one year prior to receipt of claim for increase).  The one year prior to January 12, 2010 is the only legally possible earlier period for which increase may be considered; therefore, beyond the one year period, there is no remaining question of "earlier effective date" for the 30 percent rating, whether characterized as an "effective date" issue or an "increased rating" issue regarding the one year prior.  38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (holding that, in order to obtain an increased disability rating earlier than the date of the claim for increase, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim for increase); VAOPGCPREC 12-98. 

Also, the Board notes that presumptive service connection for ischemic heart disease was for all purposes "granted" by way of a February 2011 rating decision, which recharacterized the service-connected disability to include recognition of the ischemic nature of the already presumptively service-connected heart disease, although the more recently diagnosed ischemic heart disease is identical to the underlying CAD for which service connection has been in effect and was initially rated as 10 percent disabling.  By recognizing ischemic heart disease in the February 2011 rating decision, VA is fully recognizing that, in addition to the herbicide presumptive service connection already established for the same CAD, the Veteran also met the criteria for presumptive service connection for ischemic heart disease as due to herbicide exposure that became effective in August 2010, leaving no question of law or fact to decide.

In the March 2011 notice of disagreement, the Veteran asserted that he was entitled to an "earlier effective date" for the grant of service connection for ischemic heart disease.  No Statement of the Case (SOC) has been issued with respect to that issue; however, a remand for issuance of a SOC is not needed because the identified benefit -- service connection for CAD (that is now recognized as ischemic in nature) -- has already been granted in full, leaving no question of law or fact to be decided.  38 U.S.C.A. § 7104 (West 2014).  The earliest effective date legally possible for service connection for CAD has been granted, as service connection for CAD has been in effect from November 25, 2002.  

The nature of the CAD as due to presumed herbicide exposure has also previously been recognized by VA in the 2004 adjudication, thus leaving no question regarding relationship to herbicides during service to be established by recognizing the ischemic nature of the CAD.  On November 25, 2003, the Veteran originally filed a claim for service connection for diabetes mellitus type II.  At the June 2004 VA medical examination performed in connection with the service connection claim for diabetes mellitus type II, the VA medical examiner opined that CAD was caused by and directly a result of diabetes mellitus type II.  In the July 2004 rating decision, the RO, in pertinent part, granted presumptive service connection for diabetes mellitus type II due to presumed herbicide exposure, and, based on the June 2004 VA medical opinion, granted service connection for CAD as secondary to diabetes mellitus type II, with an effective date of November 25, 2002, one year prior to the date of receipt of the service connection claim for diabetes mellitus type II.  There is no communication received by VA earlier than November 25, 2003, that may be construed as a service connection claim for diabetes mellitus type II or CAD.

The Board notes that, during the course of the appeal, there was some confusion at the RO regarding whether the issue of service connection for ischemic heart disease should be reviewed and adjudicated pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As a result, the RO purported to "grant" presumptive service connection for ischemic heart disease in the February 2011 rating decision; however, Nehmer review only applies to prior denials of service connection for diseases determined to be associated with exposure to certain herbicide agents, which is not the case here.  To the contrary, in this case, service connection for the very same CAD later identified as ischemic in nature was granted, effective from November 25, 2002.

See also 38 C.F.R. § 3.816(c) (2014) (indicating applicability of Nehmer effective date where compensation for the same herbicide disease for which compensation was previously denied has been subsequently awarded).  

In this case, service connection for CAD was granted, not denied, in the prior final July 2004 rating decision and the effective date assigned was November 25, 2002, one year prior to the date of receipt of the claim for service connection for diabetes mellitus type II, which implicitly included the secondary disability of CAD.  On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add certain additional diseases to the list of diseases associated with herbicide exposure, including ischemic heart disease.  Ischemic heart disease specifically included CAD, and the Veteran was already service connected for CAD.  See 75 Fed. Reg. 53,202.  Ischemic heart disease and CAD are both rated under the schedular criteria at 38 C.F.R. § 4.104, Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  Thus, because service connection had already been established for the same disability (i.e., CAD) for which the Veteran filed service connection on January 12, 2010 (i.e., ischemic heart disease), Nehmer and the special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to Nehmer do not apply.  The Veteran is in receipt of the earliest possible effective date for CAD (i.e., one year prior to the date of receipt of the November 2003 claim), and there is no legal basis for an earlier effective date for the grant of service connection for CAD/ischemic heart disease.

The issue of entitlement to service connection for a cervical spine disorder as secondary to the service-connected oropharyngeal cancer residuals with permanent tracheotomy has been raised by the record in the August 2012 VA aid and attendance medical examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014).

The issues of: (1) entitlement to an increased rating (or evaluation) in excess of 30 percent for CAD, to include consideration of whether an earlier effective date for the grant of a 30 percent rating during the period from January 12, 2009 to January 12, 2010 is warranted, (2) entitlement to an extraschedular rating for oropharyngeal cancer residuals, (3) entitlement to an effective date earlier than November 18, 2004 for the award of service connection for residuals of oropharyngeal cancer with permanent tracheostomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period from November 18, 2004 to September 8, 2011, the evidence demonstrates a strained and very hoarse voice, which approximates, and is analogous to, complete organic aphonia manifested by constant inability to speak above a whisper.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent, and no higher, for oropharyngeal cancer residuals are met for the period from November 18, 2004 to September 8, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.71a, DC 6521-6519 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeal for oropharyngeal cancer residuals with permanent tracheotomy, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO also provided the Veteran with VA medical examinations in April 2011 and August 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the disability, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the disability when providing the medical opinions.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

     Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Analysis for Oropharyngeal Cancer

For the period from November 18, 2004 to September 8, 2011 (i.e., prior to the permanent tracheostomy performed on September 8, 2011), the oropharyngeal cancer with permanent tracheostomy is rated at 50 percent under the criteria at 38 C.F.R. § 4.97, DC 6521 for injuries to the pharynx.  Under DC 6521, concerning injuries to the pharynx, a 50 percent rating is assigned in cases of stricture or obstruction of pharynx or nasopharynx; the absence of soft palate secondary to trauma, chemical burn, or granulomatous disease; or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  No higher rating is available under that DC.

After review of lay and medical evidence of record and consideration of other potentially applicable diagnostic codes pertaining to diseases of the nose and throat, the Board finds that the evidence is in equipoise on the question of whether the manifestations of oropharyngeal cancer residuals from November 18, 2004 to September 8, 2011 more closely approximate, and are analogous to, complete organic aphonia with constant inability to speak above a whisper so that the criteria for a 60 percent rating under the criteria at 38 C.F.R. § 4.97, DC 6519 are met.  Under DC 6519, complete organic aphonia is evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper and is considered 100 percent disabling if it results in a constant inability to communicate by speech.  See 38 C.F.R. § 4.97, DC 6519.  Throughout the period, the evidence demonstrates a strained and very hoarse voice due to surgical and other treatment received for the oropharyngeal cancer and its residuals; however, there was no complete inability to communicate by speech.  See, e.g., July 2011 VA otolaryngology consultation note (noting that speech was fully comprehensible, voice was very hoarse and strained; breathing was very audible and inspiratory effort was prolonged).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the oropharyngeal cancer residuals approximate the schedular criteria for a 60 percent rating under DC 6519 for complete organic aphonia manifested by constant inability to speak above a whisper for the entire period from November 18, 2004 to September 8, 2011.  38 C.F.R. §§ 4.3, 4.7.     


ORDER

An initial schedular disability rating of 60 percent for residuals of oropharyngeal cancer from November 18, 2004 to September 8, 2011 is granted.  


REMAND

Increased Rating for CAD and Earlier Effective Date for 30 Percent Rating

The issue of entitlement to an increased rating in excess of 30 percent for CAD is remanded for a new VA medical examination.  In March 2013, the Veteran was hospitalized with complaint of chest pain with minimal exertion, and nuclear stress testing suggested a small amount of interior wall ischemia.  See March 2013 VA hospital discharge summary.  This evidence suggests that there may have been a worsening of CAD since the last VA medical examination performed in January 2011, approximately four years ago.  At the January 2011 VA examination, the Veteran reported dyspnea on moderate exertion due to CAD.  Also, there is conflicting evidence of record regarding the question of whether the Veteran has congestive heart failure.  The January 2011 VA medical examiner noted that the Veteran did not have congestive heart failure; however, VA treatment records include assessments of congestive heart failure.  See, e.g., March 6, 2009 VA internal medicine note.  In consideration thereof, the Board finds that a remand is warranted to secure updated VA treatment records, and to provide a contemporaneous VA medical examination to assess the current nature and extent of symptomatology and impairment associated with the CAD.

Extraschedular Referral for Oropharyngeal Cancer Residuals

The Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242, 244-46 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In the second step, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (2013) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the oropharyngeal cancer residuals for the period from November 18, 2004 to September 8, 2011 raise a question of functional impairment beyond that contemplated by the rating schedule.  The record shows that medical treatment during the period from November 18, 2004 to September 8, 2011 included use of a gastrostomy feeding tube for approximately four and a half years, and difficulty with coughing, swallowing, and aspiration.  These are not symptoms or functional impairment contemplated in the rating schedule.  In consideration thereof, the Board finds that the first element required for extraschedular referral - inadequacy of the rating schedule - have been met.  

Also, in light of the Veteran's statement at the April 2011 VA medical examination that medical treatment for the oropharyngeal cancer and its residuals made it difficult for him to continue working, the Board finds that a question of marked interference with employment due to cancer residuals during the period has been raised so that the threshold criteria for extraschedular referral have been met; therefore, a remand is warranted so that this case may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b).
 
Earlier Effective Date for Service Connection for Oropharyngeal Cancer Residuals

In the February 7, 2011 rating decision, the RO granted service connection for oropharyngeal cancer with a 50 percent rating effective from December 16, 2004.  In March 2011, the Veteran filed a notice of disagreement and requested a higher initial rating for oropharyngeal cancer, as well as an earlier effective date for the grant of service connection for oropharyngeal cancer.  In August 2012, the RO granted an earlier effective date of November 18, 2004 with a 50 percent rating from November 18, 2004 to September 8, 2011, and a 100 percent rating from September 8, 2011.  In January 2013, the Veteran continued to disagree with the effective date for the oropharyngeal cancer residuals.  When a veteran has filed timely a notice of disagreement, and no statement of the case has been issued for the issue, as is the case here, the Board must remand, not refer, the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of: 1) entitlement to an increased rating (or evaluation) in excess of 30 percent for CAD, to include consideration of whether an earlier effective date for the grant of a 30 percent rating during the period from January 12, 2009 to January 12, 2010 is warranted, (2) entitlement to an extraschedular rating for oropharyngeal cancer residuals, (3) entitlement to an effective date earlier than November 18, 2004 for the award of service connection for residuals of oropharyngeal cancer with permanent tracheostomy are REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Medical Center in White River Junction, Vermont, that pertain to any medical treatment received by the Veteran from January 2014 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of CAD.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify the symptoms and functional impairment the Veteran has manifested since the January 2011 VA medical examination that are attributable to CAD.

The examiner should also explain the significance of the inferior wall ischemia demonstrated in March 2013 as it relates to CAD, and address the conflicting evidence of record on the question of whether the Veteran has congestive heart failure.  See March 6, 2009 VA internal medicine note (noting congestive heart failure among diagnoses); but see January 2011 VA medical examination report (noting no congestive heart failure).

3.  Refer the issue of entitlement to an extraschedular rating for oropharyngeal cancer residuals for the period from November 18, 2004 to September 8, 2011 to the VA Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b).

4.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

5.  The AOJ should issue a statement of the case that addresses the issue of entitlement to an effective date earlier than November 18, 2004 for the grant of service connection for oropharyngeal cancer residuals.  The Veteran and the representative should be informed that, in order to perfect an appeal of the issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


